

117 HR 4716 IH: Refuge From Cruel Trapping Act of 2021
U.S. House of Representatives
2021-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4716IN THE HOUSE OF REPRESENTATIVESJuly 27, 2021Mr. Nadler (for himself, Mr. Blumenauer, Mr. Kilmer, Mr. Cohen, Mr. Connolly, Mr. Casten, Mr. Espaillat, Mr. Schiff, Ms. Eshoo, Mr. Peters, Mr. Khanna, Ms. Velázquez, Mr. Swalwell, Ms. Wasserman Schultz, Ms. Lee of California, Ms. Norton, Mr. Pocan, Ms. Brownley, Ms. Dean, Mr. Krishnamoorthi, Mr. Lowenthal, Mr. Price of North Carolina, Mr. Smith of Washington, Mr. DeFazio, Mrs. Carolyn B. Maloney of New York, Ms. Schakowsky, and Mr. Sean Patrick Maloney of New York) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo end the use of body-gripping traps in the National Wildlife Refuge System, and for other purposes.1.Short titleThis Act may be cited as the Refuge From Cruel Trapping Act of 2021.2.Possession or use of body-gripping trap prohibitedThe National Wildlife Refuge System Administration Act of 1966 (16 U.S.C. 668dd et seq.) is amended by adding at the end the following:6.Possession or use of body-gripping trap prohibited(a)In generalExcept as provided in subsection (b), no person may possess or use a body-gripping trap in the System.(b)Exceptions(1)In generalSubsection (a) shall not apply to the use of a body-gripping trap—(A)by an agency of the Federal Government;(B)to—(i)control an invasive species (as such term is defined in section 10(a) of the Fish and Wildlife Coordination Act) to achieve resource management objectives; or(ii)protect a species that—(I)is listed as endangered or threatened under the Endangered Species Act of 1973; or(II)the Secretary of the Interior has designated as a sensitive species; and(C)if—(i)such use is in accordance with Federal and State law; and(ii)all viable nonlethal methods for achieving a goal described in paragraph (1) have been attempted and such documentation is maintained at the headquarters of the department that carried out such attempt.(2)TrainingSubsection (a) does not apply to training in the dismantling of body-gripping traps.(c)Enforcement provisionsNotwithstanding section 4(f), a person who possesses or uses a body-gripping trap in the System shall be subject to the following:(1)In the case of a first offense, a civil fine of not more than $500 imposed by the Secretary for each body-gripping trap possessed or used.(2)In the case of a subsequent offense—(A)a civil fine of not more than $1,000 imposed by the Secretary for each body-gripping trap possessed or used;(B)imprisonment for not more than 180 days; or(C)both a civil fine and imprisonment in accordance with subparagraphs (A) and (B).(d)Forfeiture of body-Gripping trapAny body-gripping trap that is possessed or used in violation of this section, and any wildlife captured by the use of such trap, including the pelt or raw fur of such wildlife, shall be subject to forfeiture to the United States in accordance with the provisions of chapter 46 of title 18, United States Code, relating to civil forfeitures.(e)Payment of court costs and other associated expensesA person found to be in violation of subsection (a) shall pay all associated court costs.(f)RegulationsNot later than 120 days after the date of the enactment of this section, the Secretary shall issue any regulations necessary to carry out this section.(g)Definitions(1)Body-Gripping trapIn this section, the term body-gripping trap—(A)except as provided in paragraph (3), means any device that is intended to kill or capture wildlife by physically restraining any part of the animal;(B)includes any—(i)steel-jaw, padded, or other modified leghold trap;(ii)kill-type trap;(iii)snare trap; or(iv)modified version of any such trap; and(C)does not include any—(i)cage or box trap; or(ii)suitcase-type live beaver trap.(2)Nonlethal methodsThe term nonlethal methods—(A)includes exclusions, barriers, harassment and scaring devices, and any other method that does not result in the death of target or non-target species, except(B)does not include the use of a body-gripping trap..